DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (WO 2007/056113, cited on IDS).
O’Brien et al. teach at paragraph 10 their invention comprises isolated nucleic acids containing a nucleotide sequence that can comprise a C-rich or G-rich sequence from human genomic DNA, an encoded RNA nucleotide sequence of the C-rich or G-rich sequence, or complements or substantially identical variant of such sequences. O’Brien et al. further teach at paragraph 12 that nucleic acids may comprise one or 
O’Brien et al. teach in table B (page 174, left side, 14 lines from the bottom) a sequence comprising 13 nucleotides of instant SEQ ID NO: 11. Table B is described as all human quadruplex sequences (and reverse complements for each) identified from multiple alignments of the human genome. 
O’Brien et al. do not specifically teach modified nucleic acids comprising the sequences of table B, but it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make such a sequence. The person of ordinary skill in the art would do so and would expect success because O’Brien et al. explicitly teach that their invention includes C-rich and G-rich sequences from human genomic DNA, that these sequences can comprise modifications, and teach a sequence satisfying the limitations of the claims is such a C-rich or G-rich sequence.

Allowable Subject Matter
Claims 2, 33, 35, 43, 45-47 and 49-57 are allowed.
The following is an examiner’s statement of reasons for allowance: Bentwich (US 7,250,496) discloses a sequence, designated as SEQ ID NO: 167719, which comprises .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635